Citation Nr: 0902302	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a kidney disability, 
claimed as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to November 
1977 and from September 1980 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This matter was previously before the Board in 
June 2007 at which time the case was remanded for additional 
development.  


FINDING OF FACT

The veteran does not have a present kidney disability related 
to service, nor does he have a kidney disability that is 
proximately due to, the result of or aggravated by a service-
connected disability.


CONCLUSION OF LAW

A kidney disability was not incurred in or aggravated by 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the veteran with 
respect to the issue on appeal in January 2004.  As this 
letter was prior to the May 2004 rating decision on appeal, 
the express requirements set out by the Court in Pelegrini 
have been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2004 letter and in a July 2007 letter, 
the RO informed the appellant of the evidence needed to 
substantiate this claim on both a direct and secondary basis, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to this service connection 
claim, the Board finds that the veteran is not prejudiced by 
a decision at this time since the claim is being denied.  
Therefore, any notice defect, to include the degree of 
disability or an effective date, is harmless error since no 
disability rating or effective date will be assigned.  
Moreover, the veteran was notified of the disability rating 
and effective date elements in letters dated in July 2007 and 
May 2008.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to this claim 
including requesting information from the appellant regarding 
pertinent medical treatment he may have received and 
requesting records from the identified providers.  The 
veteran was also afforded a VA examination.  Additionally, 
the appellant was provided with the opportunity to testify at 
a Board hearing, which he declined.  In August 2008, he 
stated that he had no additional evidence to submit.  It 
should be noted that the veteran's service treatment records 
are incomplete.  That is, although the claims file contains 
service treatment records from the veteran's second period of 
service, from September 1980 to April 1992, it does not 
contain service treatment records from his first period of 
service, from April 1971 to November 1977.  However, in view 
of the fact that the veteran is claiming that he has a 
present kidney disability related to his service-connected 
diabetes mellitus as opposed to service, and in light of the 
Board's finding below that the veteran does not currently 
have a kidney disability, the Board finds that there is no 
prejudice to the veteran due to these missing service medical 
records.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In other words, the Board finds that the evidence of 
record is sufficient to decide the claim.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
service connection claim on appeal and that adjudication of 
this claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appeal is now ready to be considered on the merits.

II.  Facts

The veteran's service treatment records from his second 
period of service, from September 1980 to April 1992, are 
devoid of problems, treatment or diagnoses related to kidney 
function problems.  Urinalysis testing in October 1985, July 
1990 and January 1992 revealed normal results.  

VA outpatient records show that the veteran was found to have 
abnormal liver function tests in October 2000 and was 
assessed as having elevated liver function tests.  These 
records also show that elevated liver function tests 
performed that same month were negative, including hepatitis 
C.    

On file is a private medical report from Ferrell-Duncan 
Clinic, dated in March 2003, informing the veteran that his 
kidney test was normal.

A November 2003 VA outpatient record addendum notes that lab 
results were positive for urine microalbumin.  The record 
further notes that the veteran was being started on 
Lisinopril 5 mg qd for kidney protection.  The veteran was 
not assessed at that time as having a kidney disability.

In November 2003, the RO granted the veteran's claim for 
service connection for diabetes mellitus, type II.  

In December 2003, the veteran filed a claim for service 
connection for a kidney disability which he claimed was 
secondary to his service-connected diabetes mellitus, type 
II.  He said that his diabetes mellitus affected his kidneys 
and that he had to take medication to prevent kidney failure.

VA medication lists in 2004 show that the veteran was being 
prescribed Lisinopril for blood pressure.

In a May 2004 rating decision, the RO denied the veteran's 
claim for service connection for a kidney disability.  The RO 
reasoned that the microalbumin found in the veteran's urine 
was a laboratory finding and not an actual disability.

A VA outpatient record in July 2004 notes that the veteran 
had a history of microalbuminaria secondary to diabetes.  It 
also notes that the veteran wanted to put this on his problem 
list so that he could "claim for it".  The physician noted 
that this was appropriate.

VA outpatient records dated in July 2004 and October 2004 
assess the veteran as having diabetic nephropathies.  

During a private office visit in November 2004 for thigh 
pain, the veteran denied frequent urination, blood in urine, 
increased nighttime urination, urinary retention or pain or 
passage of stones.

A January 2005 disability determination from the Social 
Security Administration shows that the veteran was awarded 
disability benefits, effective in December 2004, for a 
primary diagnosis of diabetes mellitus and a secondary 
diagnosis of diabetic neuropathy.

In his April 2005 substantive appeal, the veteran stated that 
he was enclosing treatment records that confirmed a kidney 
diagnosis as well as showed a direct link to his diabetes 
mellitus, type II.  These records included the July 2004 and 
October 2004 VA outpatient records noted above.

VA outpatient records from 2005 to 2007 are devoid of 
treatment, complaints or a diagnosis related to kidney 
problems.

In June 2008, the veteran underwent a VA genitourinary 
examination for the purpose of determining whether he had a 
kidney disability related to his diabetes.  The examiner 
indicated that he had reviewed the veteran's claims file.  He 
also noted that the veteran had diabetes in 2003 and had had 
some elevations in microalbumin.  The veteran reported 
urinary dribbling. The examiner noted that the veteran had 
normal kidney functions.  Laboratory findings revealed 
creatinine of 1.1, BUN of 14 and normal microalbumin of 1.4.  
The examiner reported that the veteran had one microalbumin 
that had been elevated at 2.4 in 2004.  He further reported 
that all of the veteran's renal functions had been normal.  
He opined that over the past four plus years, the veteran did 
not have a kidney dysfunction based on his normal renal lab 
evaluations.

III.  Analysis

Pertinent Law and Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, including calculi of the 
kidney, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Further, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The weight the Board 
places on a medical professional's opinion depends on factors 
such as the reasoning employed by the medical professional 
and whether or not, and the extent to which, he or she 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, 
the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Discussion

As noted in the facts above, the veteran's service treatment 
records from 1980 to 1992 are devoid of complaints, treatment 
or a diagnosis related to the veteran's kidney functions.  
Moreover, urinalysis testing in October 1985, July 1990 and 
January 1992 revealed normal results.  Thus, there is no 
indication from this evidence that the veteran had kidney-
related problems during his second period of service.

The first postservice medical evidence related to the 
veteran's kidneys is a notation in VA outpatient records many 
years after service, in October 2000.  In this regard, 


October 2000 VA outpatient records note that the veteran had 
abnormal liver function tests and assessed him as having 
elevated liver function tests.  However, these records also 
note that all results regarding elevated liver function tests 
were negative, including hepatitis C.  There is also a 
November 2003 VA outpatient record addendum noting that lab 
results were positive for urine microalbumin.  The record 
further notes that the veteran was being started on 
Lisinopril 5 mg qd for kidney protection.  The veteran was 
not assessed at that time as having a kidney disability.  

However, there is a VA outpatient record in July 2004 that 
notes that the veteran had a history of microalbuminaria 
secondary to diabetes.  It also notes that the veteran wanted 
this on his problem list so that he could "claim for it".  
It further notes that that the physician thought that this 
was appropriate.  Thereafter, in VA outpatient records dated 
in July 2004 and October 2004, the veteran was assessed as 
having diabetic nephropathies.  

While the 2004 records noted above support the veteran's 
claim that he has a kidney disability related to his service-
connected diabetes mellitus, a June 2008 VA examination 
report negates that the veteran has a current kidney 
disability.  In this regard, after reviewing the veteran's 
claims file and examining him, the examiner determined that 
the veteran did not at that time or at any time since 2004 
have a kidney dysfunction.  He explained that the veteran had 
had one elevated albumin reading of 2.4 in 2004, but he also 
noted that all of the veteran's renal functions had been 
normal.  He thus concluded that over the past four plus years 
the veteran had not had a kidney dysfunction.  This opinion 
is indeed consistent with the voluminous medical records on 
file from October 2004 through 2007 that are devoid of any 
laboratory findings, complaints, or diagnoses related to 
kidney problems.  Interestingly, although these records show 
that the veteran continued to be prescribed Lisinopril, they 
also show that this medication was for the veteran's blood 
pressure. 

After a careful review of the above medical evidence, in its 
role as a finder of fact, the Board finds that the opinion of 
the June 2008 VA examiner is the most 


persuasive medical evidence addressing whether or not the 
veteran has a present kidney disability.  That is, the June 
2008 VA examiner's opinion that the veteran does not have a 
kidney dysfunction outweighs the July 2004 and October 2004 
VA outpatient records noting diabetic nephropathies on the 
veteran's problem list.  This is particularly so when 
considering that the June 2008 VA examiner had the benefit of 
examining the veteran and reviewing his claims file, 
including the veteran's elevated liver function test results.  
In contrast, there is no indication from the July and October 
2004 outpatient records that the physician reviewed the 
veteran's claims file or medical records.  Instead, he 
appears to include diabetic nephropathies on the veteran's 
problem list based on the veteran's request that it be added 
and on his reported history of microalbuminaria secondary to 
diabetes.  In short, the June 2008 VA examiner had a more 
complete disability picture of the veteran when he rendered 
his opinion in 2008 as opposed to the physician who rendered 
the July and October 2004 assessments.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).

The veteran's own contentions regarding having a kidney 
disability related to his service-connected diabetes are 
insufficient to establish service connection.  This is so 
since the veteran, as a layman, is not competent to offer an 
opinion on medical matters, to include the diagnosis and 
etiology of a disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In conclusion, the Board finds that the claim for service 
connection for a kidney disability, claimed as secondary to 
diabetes mellitus, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b).




ORDER

Entitlement to service connection for a kidney disability, 
claimed as secondary to service-connected diabetes mellitus, 
type II, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


